RECORD IMPOUNDED

                  NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-5252-16T3

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,
                                        APPROVED FOR PUBLICATION

v.                                             November 9, 2018

                                            APPELLATE DIVISION
M.C.,

        Defendant,

and

J.R.,

     Defendant-Appellant.
_________________________________

IN THE MATTER OF J.C.-R., a Minor.
_________________________________

             Argued October 22, 2018 – Decided November 9, 2018

             Before Judges Sabatino, Sumners and Mitterhoff.

             On appeal from Superior Court of New Jersey,
             Chancery Division, Family Part, Ocean County,
             Docket No. FN-15-0211-16.

             Janet A. Allegro, Designated Counsel, argued the
             cause for appellant (Joseph E. Krakora, Public
             Defender, attorney; Janet A. Allegro, on the briefs).
            Cynthia L. McGeachen, Deputy Attorney General,
            argued the cause for respondent (Gurbir S. Grewal,
            Attorney General, attorney; Melissa H. Raksa,
            Assistant Attorney General, of counsel; Francis A.
            Raso, Deputy Attorney General, on the brief).

            David B. Valentin, Assistant Deputy Public Defender,
            argued the cause for minor (Joseph E. Krakora, Public
            Defender, Law Guardian, attorney; David B. Valentin,
            on the brief).

      The opinion of the court was delivered by

SABATINO, P.J.A.D.

      This appeal involves the standards and procedures for in camera review

and judicial disclosure of a parent's presumptively confidential juvenile

records in child welfare litigation brought by the Division of Child Protection

and Permanency ("the Division"). Although juvenile records disclosure issues

have arisen before in other settings, no published opinion to date has addressed

them in the context of child welfare litigation brought by the Division.

      The Law Guardian in this case objected to a father having unsupervised

parenting time with his eighteen-month-old daughter, having learned that he

had been adjudicated delinquent several years earlier for committing sexual

offenses upon two minors.       The father opposed the court reviewing or

disclosing his juvenile records, asserting they are confidential under N.J.S.A.

2A:4A-60.




                                                                           A-5252-16T3
                                       2
      After hearing oral argument, the Family Part judge reviewed the father's

records in camera. The judge then released the records in their entirety to

counsel, pursuant to a protective order confining their use to the present Title

30 litigation. Eventually, the judge suspended the father's visitation with his

young daughter, unless and until he submitted to a psychological evaluation.

      On appeal, the father challenges the manner in which the trial court

addressed his privacy concerns relating to his juvenile records. Specifically,

he argues: the Law Guardian's request for in camera review of the records was

based upon hearsay information and was insufficient to trigger such review;

the trial court erroneously declined his request to hold a hearing and conduct

oral argument after completing the in camera review; and the court failed to

adhere to Supreme Court precedent and provide a statement of reasons for its

determination to release all 176 pages of his juvenile records to the Division

and the Law Guardian. The father does not contest, however, the trial court's

restriction of his parenting time. In fact, he surrendered his parental rights to

his daughter while this appeal was pending.

      For the reasons that follow, we affirm the Family Part judge's decision to

conduct an in camera review of the records. We also uphold the judge's denial

of the father's request for the court to conduct an additional hearing after the in

camera review was completed.        However, because the court's decision to



                                                                          A-5252-16T3
                                        3
release the records without further hearing was not accompanied by a

statement of reasons, as required by case law and Rule 1:7-4, we remand for

the court to reconsider the matter, make any appropriate modifications, and

generate the requisite statement of reasons.

                                        I.

      Defendant J.R. ("the father") and defendant M.C. ("the mother"), are the

biological parents of a daughter, J.C.-R., who was born in December 2014. 1

The parents were never married and did not live together at the time of the

allegations in this case.

      A. The Division's Initial Involvement

      The Division was first notified of concerns regarding the child's welfare

in April 2015, upon receiving a report that the mother had expressed suicidal

ideations and the father had a history of stealing.

      Through an ensuing investigation, the Division learned that the mother

had a history of substance abuse and was on probation through the Pretrial

Intervention Program for possession of crack cocaine and burglary.          The

investigation revealed the father also had a history with the Division.       In


1
  We use initials in this opinion to protect the privacy of the parents and the
child and also because of the father's interests in the confidentiality of his
juvenile records. See R. 1:38-3(d)(5) and (8) (regarding juvenile records), and
R. 1:38-3(d)(12) (regarding Division records).


                                                                       A-5252-16T3
                                        4
particular, when he was fourteen, the father was arrested in February 2009 and

again in May 2009, and charged with multiple counts of aggravated sexual

assault for sexually assaulting his nine-year-old neighbor and his eleven-year-

old cousin. The Division was contacted after each of those incidents. 2

        In May 2015, the Division closed its initial investigation into the

parents, determining the April 2015 allegations of abuse were unfounded.

        B. The 2016 Referral

        On March 11, 2016, the Division received a new referral from police,

reporting a concern for the child's safety while she was in the care of her

mother.     The report was made by the child's maternal grandmother, who

informed police that the mother had left home that day with the child in her

vehicle, and the grandmother had observed the mother driving erratically. The

grandmother told the police the mother abused drugs frequently, and that she

would often leave home for several days at a time, sometimes bringing the

child with her and sometimes leaving the child with the grandmother.

        The Division dispatched a special response worker to investigate these

reports. After being confronted, the mother admitted that she had bought crack

cocaine and smoked it in the child's presence. She was arrested and charged

with possession of narcotics and the possession of drug paraphernalia.

2
    We discuss in more depth these juvenile matters, infra.


                                                                          A-5252-16T3
                                         5
      C. The Division's Litigation

      On March 11, 2016, the Division case worker conducted an emergency

"Dodd"3 removal of the child pursuant to N.J.S.A. 9:6-8.29 to -8.30. The child

was temporarily placed with her maternal grandmother. The Division filed a

verified complaint in the Family Part to appoint a Law Guardian with

temporary custody. The father was named in the complaint as a "dispositional

defendant" only.

      After an initial hearing, the judge determined that removing the child

was necessary to avoid ongoing risk to the child's life, safety, or health.

Pursuant to N.J.S.A 30:4C-11.2, the judge ordered the emergency removal of

the child from the care of the mother. The child was placed in the immediate

custody, care, and supervision of the Division. The parents were allowed to

have weekly visitation supervised by the Division, and were required to attend

substance abuse evaluations.

      In April 2016, the trial court ordered the father to submit to a

psychological evaluation and extended assessment, and attend parenting

classes. The order specified that if all counsel consented after receiving the


3
  A "Dodd removal" refers to the emergency removal of a child without a
court order, pursuant to the Dodd Act, N.J.S.A. 9:6-8.21 to -8.82. N.J. Div. of
Youth & Family Servs. v. P.W.R., 205 N.J. 17, 26 n.11 (2011).



                                                                       A-5252-16T3
                                      6
results of the father's assessment, the father could begin unsupervised

visitation on a self-executing basis.

      D. The Request for Disclosure of the Father's Juvenile Records

      In May 2016, the parents appeared before the Family Part for a Title 30

summary proceeding. During that proceeding, the mother waived her right to a

fact-finding hearing and stipulated that she was a person in need of services

pursuant to N.J.S.A. 30:4C-12. At the same proceeding, the father requested,

through his counsel, unsupervised visitation with the child. The Law Guardian

opposed the request, based on a belief that the father had committed sexual

offenses as a juvenile, asserting concerns about contact between the father and

any minor child. Given those concerns, as expressed in a chambers conference

and also on the record in court, the judge rejected the father's request for

unsupervised parenting time with the child, pending an exploration of the

allegations. The court ordered that any motion for the release of the father's

juvenile records be filed within twenty days and any response be filed fifteen

days thereafter.

      The Law Guardian promptly filed a motion for the release of the father's

juvenile records, pursuant to N.J.S.A. 2A:4A-60.     In pertinent part, the Law

Guardian's supporting certification stated:

             [I]nformation was relayed that [the father] has an
             extensive history as a juvenile that may involve sexual

                                                                       A-5252-16T3
                                          7
            offenses, assault offenses, and incarceration at a
            juvenile facility.

            This court has the parens patriae responsibility for the
            safety, protection, and best interests of [the child]. It
            is imperative that the records relating to [the father's]
            juvenile history be released prior to any decisions
            about unsupervised contact between [the father] and
            [the child].

      The Division submitted a letter to the court supporting the Law

Guardian's motion, asserting that "[t]here is an indication that these records

may include information regarding sexual offenses. As [the father] is

requesting unsupervised visitation with [the child], the information contai ned

in these records is relevant and the court should have access to these records to

make [a] determination."

      The father opposed the Law Guardian's motion in a letter brief. The

father asserted his juvenile records were protected by Rule 5:19-2(b).          He

further emphasized that N.J.S.A. 2A:4A-60 only authorizes the disclosure of

juvenile records in specific limited instances.     The father argued the Law

Guardian's allegations were based on uncorroborated, vague statements, and

were not sufficient to gain access to his juvenile records.

      After hearing oral argument, the judge rejected the father's position,

reasoning that the juvenile records "appear[] to be of a sexual nature, and the

court has the obligation to at least read through it to determine whether or not



                                                                         A-5252-16T3
                                        8
it should be released to the attorneys for the protection of the child, because

that is the overwhelming concern."       The judge stated that she accordingly

would perform an in camera review of the records. The judge rejected the

father's request that she hold another hearing after completing the in camera

review, advising counsel that she would simply inform them by letter about her

ultimate determination on whether the records would be released.

      The father then applied to this court for leave to appeal and a stay of the

release of his juvenile records. Meanwhile, the parties appeared before the

trial judge for a compliance review hearing. The father was not present at that

hearing, although he was represented by counsel. At the hearing, the Division

reported that the father had been attending supervised visits with the child.

The judge noted she was aware of the father's pending application in the

Appellate Division and stated that she would not disseminate any of the

father's juvenile records until this court issued a decision.

      On September 30, 2016, another panel of this court denied the father's

motion for leave to appeal and his motion for stay of the release of his juvenile

records.

      Thereafter, on November 29, 2016, the trial judge held a Title 30

summary review hearing.        At that hearing, the mother consented to the

Division's continued services pursuant to N.J.S.A. 30:4C-12. The Division



                                                                         A-5252-16T3
                                         9
informed the judge that the father had not been in contact with the Division

since September 2016. The judge was also informed that this court had denied

the father's appellate motions.    The judge accordingly indicated that she

planned to release the father's juvenile records. On December 12, 2016, the

judge released the father's juvenile records to counsel under a protective order.

In pertinent part, the protective order states that "for good cause shown," the

copies of the records "shall be released . . . with the understanding that the

information contained therein is to be used only for purposes of the pending

litigation" and "shall not be disclosed to any other person for any reason, nor

may it be disseminated or made public by any means . . . without the express

written permission of the court."       The order also provides "under no

circumstances [are] the report(s) to be discussed, revealed, or disclosed to the

child." The records were redacted to mask the minor victims' identities in

various places.

      E. Contents of the Juvenile Records

      The father's juvenile records, which have been supplied to us on appeal

in a confidential appendix, reflect that he was charged with multiple counts of

aggravated sexual assault. He eventually pled guilty to juvenile delinquency

for an offense which, if committed by an adult, would comprise one count of

third-degree endangering the welfare of a child, N.J.S.A. 2C:24-4, and one



                                                                        A-5252-16T3
                                       10
count of what would comprise second-degree aggravated assault, N.J.S.A.

2C:12-1(b)(1).    The aggravated sexual assault charge was dismissed for

dispositional purposes. The father's juvenile disposition required him to be

committed for eighteen months at a residential treatment program for juvenile

sex offenders; complete three years of probation and six months of post -

incarceration supervision; and refrain from any contact with the victims and

any inappropriate contact with other children under the age of twelve.

      The father has no other juvenile adjudications. He has no adult criminal

record.    Nearly seven years passed between the time of his juvenile

adjudication in 2009 and the 2016 hearing that granted the release of his

juvenile records in this Title 30 case.

      More specifically, the juvenile records reveal that, when the father was

fourteen years old, he was accused of having a nine-year-old girl perform oral

sex on him on two separate occasions. The father denied receiving oral sex on

the first occasion, but admitted to the second. The father was arrested in

February 2009, and charged with three counts of the juvenile equivalent of

aggravated sexual assault. Several months later, the father was accused of

forcibly having vaginal and anal intercourse with his eleven-year-old cousin.

The cousin told police this assault had occurred while they were both at their

grandmother's house.      The father denied this allegation.   The father was



                                                                         A-5252-16T3
                                          11
arrested in May 2009, and charged with the juvenile equivalent of one count of

aggravated sexual assault.

      In addition to the police and the prosecutor's investigatory reports for the

February and May 2009 arrests, the juvenile records also contain the following

items: (1) school records of the father, including a child study team

psychological assessment from November 2005, an educational assessment

from March 2003, and a pediatric neurologic consultation from May 2003; (2)

statements from the nine-year-old victim's father and sister; (3) statement from

the father after the February 2009 arrest; (4) a juvenile pre-dispositional

report; (5) juvenile criminal complaints and the order of disposition; (6) a

psycho-diagnostic evaluation from July 2009; (7) a psychiatric evaluation from

August 2009; and (8) a conduct report on the father's behavior while he had

been residing at a Youth Shelter.

      In the psycho-diagnostic evaluation performed in July 2009, a

psychologist noted the father had "maintained total innocence" when he

discussed the reason for his arrest. Specifically, the father told the evaluator

that the victim of the February 2009 arrest had initiated sexual activity with

him. The father completely denied the sexual assault of his cousin that led to

his May 2009 arrest. The psychologist indicated in his report that the father

may not have been truthful during the interview, noting that the father's



                                                                         A-5252-16T3
                                       12
responses contradicted the investigative finding and the statements he had

previously given to the police.

      The psychologist performed two juvenile risk assessment tests. The first

was the Juvenile Sex Offender Assessment Protocol-II ("J-SOAP-II"), which is

an instrument that provides general risk estimates for juvenile sex offenders.

The second risk assessment test was the Structured Assessment of Violence

Risk in Youth ("SAVRY"), which is designed to help professionals evaluate a

juvenile's risk for violence. The psychologist concluded that the father's J -

SOAP-II score fell "at the very top of Low risk or [the] very bottom of the

Moderate risk level," but noted the father's inconsistent statements during the

interview could impact the accuracy of that score. By comparison, the expert

found "if [the father] is guilty [of the allegations], then he must be viewed as

. . . at least a moderate risk for sexual recidivism."         The psychologist

separately concluded that the father's SAVRY assessment fell within the low

range of risk.

      F. Continued Developments in the Title 30 Litigation

      At a preliminary hearing in February 2017, the mother surrendered her

parental rights concerning J.C.-R. to her own parents. The court noted the

father had not been compliant with the Division's requests for services, nor had

he been compliant with court orders.        Furthermore, the court noted that the



                                                                         A-5252-16T3
                                       13
father had not participated in supervised visitation with the child since

September 2016, and the Division had not been in contact with the father since

that time.

      In June 2017, the court held a case management conference. The father

again was not present at the hearing, but was represented by counsel. The

court noted the Division had searched for and attempted to serve him, but were

unable to locate him. The judge accordingly suspended the father's visitat ion

rights because of his non-compliance with court orders to submit to a

psychological evaluation. The judge also entered an order terminating the

Title 30 litigation.

      Subsequently, the father appealed the trial court's August 10, 2016 order

granting the Law Guardian's motion for the disclosure of his juvenile records,

and denying his motion for stay. In November 2017, while this appeal was

pending, the father voluntarily surrendered his parental rights to the child.

                                        II.

                                        A.

      N.J.S.A. 2A:4A-60 generally provides for the confidentiality of juvenile

records, declaring:

             a. Social, medical, psychological, legal and other
             records of the court and probation division, and
             records of law enforcement agencies, pertaining to
             juveniles charged as a delinquent or found to be part

                                                                          A-5252-16T3
                                        14
            of a juvenile-family crisis, shall          be   strictly
            safeguarded from public inspection.

            [(Emphasis added).]

However, this confidentiality mandate is subject to several enumerated

exceptions authorizing disclosure.     Among other things, subsection (a)(1)

provides that juvenile records shall be made available to "[a]ny court or

probation division." N.J.S.A. 2A:4A-60(a)(1) (emphasis added). Subsection

(a)(6), meanwhile, provides that juvenile records shall be made available to

"[a]ny person or agency interested in a case or in the work of an agency

keeping the records, by order of the court for good cause shown . . . ."

N.J.S.A. 2A:4A-60(a)(6) (emphasis added).       Additionally, subsection (c)(4)

allows juvenile records to be disclosed to "[a] party in a subsequent legal

proceeding involving the juvenile, upon approval by the court."         N.J.S.A.

2A:4A-60(c)(4) (emphasis added).

      These and various other exceptions set forth in the Title 2A statute

recognize that the policy interests generally favoring the confidentiality of

juvenile records must yield at times to countervailing needs. In balancing

those competing interests, the trial court serves as an important gatekeeper.

The court's role is reflected in Rule 5:19-2(b), which provides:

            Social, medical, psychological, legal and other records
            of the Court, Probation Division and law enforcement
            agencies pertaining to juveniles charged as

                                                                        A-5252-16T3
                                       15
              delinquents shall be strictly safeguarded from public
              inspection and shall be made available only pursuant
              to N.J.S.A. 2A:4A-60 to -62. Any application for such
              records shall be made by motion to the court.

              [(Emphasis added).]

We have interpreted Rule 5:19-2(b) as being "a rule of limited disclosure, not a

rule of non-disclosure." State ex rel. D.A., 385 N.J. Super. 411, 417 (App.

Div. 2006).     "[D]isclosure allowed by the statute [N.J.S.A. 2A:4A-60] is

'tailored to provide information to organizations and individuals possessing a

legitimate interest in the information and as needed for the proper

administration of justice.'" Ibid. (quoting State ex rel. J.P.F., 368 N.J. Super.

24, 42 (App. Div. 2004)).

      In D.A., 385 N.J. Super. at 414, a juvenile entered a guilty plea for a

sexual offense. As a special condition of the guilty plea, the Family Part judge

required the juvenile to "advise the parents of any girl he dates of the terms of

the disposition of the [sexual assault] charge involving his half-sister,

including his Megan's Law status." Ibid. The juvenile appealed, arguing that

being required to disclose his disposition violated the non-disclosure

provisions of the Juvenile Code. We rejected that argument and held that:

              To the extent that N.J.S.A. 2A:4A–60 reflects the
              legislative decision to treat juvenile offenders
              differently from adult offenders, the limited disclosure
              provision of the Juvenile Code may inform the
              exercise of the considerable discretion bestowed on

                                                                         A-5252-16T3
                                        16
            the family court judge. It does not, however, limit or
            constrict the fashioning of an appropriate disposition.

            [Id. at 417 (emphasis added).]

      Here, the context for the requested disclosure is a child welfare case

brought by the Division under N.J.S.A. 30:4-12, a context not presently

addressed in a published opinion. Although the father himself was not charged

here with engaging in child abuse or neglect, he was an important dispositional

defendant in the case in his capacity as the co-parent of the young child whose

safety and welfare were at stake. In particular, the Family Part judge was

required to consider, among other things, whether the child could be safely

entrusted to the father's care on either a supervised or unsupervised bas is.

      The welfare of a child is the ultimate controlling factor when a court

determines questions of visitation, custody, and the upbringing of a child.

Wilke v. Culp, 196 N.J. Super. 487, 497 (App. Div. 1984). Indeed, "the 'best

interests of the child' standard is more than a statement of the primary criterion

for decision or the factors to be considered; it is an expression of the court's

special responsibility to safeguard the interests of the child . . . ." Kinsella v.

Kinsella, 150 N.J. 276, 317 (1997). To this end, the best interest analysis

"requires the court to consider any and all material evidence."                 Ibid.

Moreover, the "range of facts that may be material and relevant to a custody

determination is broad." Id. at 316.

                                                                          A-5252-16T3
                                        17
      When, as here, a child welfare case is brought by the Division under

Title 30, the court applies the well-established standard of the best interest of

the child. See N.J. Dep't of Children & Families v. A.L., 213 N.J. 1, 33 (2013)

(distinguishing between actions under N.J.S.A. 30:4C-12 and N.J.S.A. 9:6–

8.21 and holding that in Title 30 proceedings "the court's determination is

based on the best interests of the child standard, not the specific language in

the abuse and neglect law"); see also N.J. Dep't of Children & Families v. I.S.,

214 N.J. 8, 41 (2013) (reviewing an award of custody made after a Title 30

proceeding, and finding the trial court appropriately "applied a best interests

test" on those issues). The best interest analysis requires the court to consider

a number of well-known general factors, which include, but are not limited to,

the safety of the child, and the fitness of the parents. See N.J.S.A. 9:2-4(c).

      The Division argues that the Law Guardian presented an adequate

showing of "good cause" to have the Family Part judge review the father's

juvenile records, considering that he was requesting unsupervised visitation

with a minor female and the Division was aware of indicia of the father's past

juvenile adjudications involving sex offenses against minor females.           The

Division stresses that it is tasked with ensuring the health and welfare of

children, and therefore has a statutory responsibility to consider any relevant

facts that could impact the health or safety of a child. See N.J.S.A. 30:4C-3;



                                                                          A-5252-16T3
                                        18
see also N.J.S.A. 30:4C-1.1 (legislative findings and declarations). Likewise,

the Law Guardian for the minor had important fiduciary responsibilities

concerning this child's best interests. See N.J.S.A. 9:6-8.23; see also Pressler

& Verniero, Current N.J. Court Rules, Official Comment for Rules 5:8A and

5:8B (2018). Moreover, the Family Part has the ultimate responsibility and

authority over the child's welfare in such litigation.

      Given the strong policies underlying the need to assure a child's safety

and the promotion of the child's best interests in a Title 30 proceeding, the

Family Part has wide authority to consider whether the otherwise-confidential

juvenile records of a parent should be disclosed for use in the child welfare

litigation. That authority should be exercised subject to a protective order to

prevent dissemination of those records outside of that confidential setting. See

R. 5:3-2 (mandating confidentiality in cases brought by the Division in the

Family Part).

      In balancing the competing interests, the context matters.            Here,

confidential records were disclosed and used in a confidential case.

      The established general process for considering whether privileged

material should be disclosed for use within a litigation is the court's review of

that material in camera. See Kinsella, 150 N.J. at 325; see also Pressler &

Verniero, cmt. 6 on R. 4:10–2(e) (2018) ("If a claim of privilege is disputed,



                                                                         A-5252-16T3
                                        19
an in camera review by the court of the allegedly privileged material is

ordinarily the first step in determining the issue.").

      In State v. Van Dyke, 361 N.J. Super. 403, 412 (App. Div. 2003), a

criminal case that involved a request for disclosure of juvenile records

pursuant to N.J.S.A. 2A:4A-60, we noted that balancing the juvenile's right to

privacy against the need for disclosure in the specific case can be

accomplished by an in camera review of the records.          In balancing these

considerations, "the party seeking an in camera inspection must advance 'some

factual predicate which would make it reasonably likely that the file will bear

such fruit and that the quest for its contents is not merely a desperate grasping

at a straw.'" Ibid. (quoting State v. Harris, 316 N.J. Super. 384, 398 (App. Div.

1998) (observing that "[i]t is generally not necessary for a defendant to

establish that the [privileged material] actually contains relevant information

so long as the proper factual predicate has been met.") (emphasis added).

      This court reviews a trial court's ruling on a motion for disclosure of

privileged or confidential records under an abuse of discretion standard. See

State v. Williams, 239 N.J. Super. 620, 626 (App. Div. 1990); see also State v.

Milligan, 71 N.J. 373, 384 (1976) ("The appropriate standard for reviewing . . .

a motion for disclosure is to determine whether the trial court abused its

discretion after weighing the competing considerations of the balancing test.").



                                                                         A-5252-16T3
                                        20
                                        B.

      We now turn to the discrete arguments raised by the father in

challenging the manner in which the Family Part judge in this case conducted

the review of his juvenile records and ordered their disclosure through a

protective order. In essence, the father argues that three procedural errors

occurred in the trial court: (1) the Law Guardian and the Division presented an

insufficient showing of relevancy and need to trigger the in camera review; (2)

the court should have conducted a hearing after completing the review; and (3)

the court should have provided reasons for its determination before releasing

all of the records. We reject the first two arguments but concur with the third. 4

      As to the father's first point, we are satisfied the trial court was presented

with sufficient grounds to justify its decision to perform an in camera review

of his juvenile records. The Division's verified complaint in the Title 30 case

specifically alleged that the father had been "arrested and charged with sexual


4
  In an argument not joined by the Law Guardian, the Division contends we
should not address these arguments because the father has surrendered his
parental rights and the records have already been disclosed, and therefore the
matter of disclosure is allegedly moot. We decline that suggestion. The issues
presented are of sufficient public interest and importance to warrant our
consideration in this opinion, and to guide future cases. Guttenberg Sav. &
Loan Ass'n v. Rivera, 85 N.J. 617, 622-23 (1981). Moreover, we were advised
by defense counsel at oral argument that she has consulted with J.R. and he
continues to desire an appellate ruling as to the validity of the release of his
confidential records, even though the release has already occurred.


                                                                           A-5252-16T3
                                        21
abuse in February 2009." After the litigation was filed, the Law Guardian

separately certified that she had also learned that the father "has an extensive

history as a juvenile that may involve sexual offenses, assault offenses, and

incarceration at a juvenile facility."

      These certified submissions are not informal conjectures. In certifying

factual assertions to a court, the author of such a certified submission must

represent they are true, with an awareness that if they are willfully false, the

author is subject to punishment. See R. 1:6-6. The Family Part judge clearly

had a reasonable basis from these formal submissions potentially relating to

the critical issue of the child's safety while in the father's care to evaluate the

contents of the records in camera. The father's privacy rights were not unduly

infringed by that review.      The Division had already been notified of the

juvenile incidents in 2015 in the ordinary course of reporting, signifying that

some disclosure had already occurred. The approximate seven-year passage of

time since the juvenile records were created did not render them per se

irrelevant to this child welfare case. At oral argument on the appeal, counsel

for the Law Guardian assured the panel that her office would not

indiscriminately demand in camera review of a parent's records in every case

where a parent has a juvenile history.        We accept that representation, and




                                                                          A-5252-16T3
                                         22
expect the Division and the Attorney General will exercise comparable

restraint.

      Second, we discern no abuse of discretion by the trial court in declining

to conduct a hearing with counsel after reviewing the records in camera. The

Supreme Court has instructed that such a post-review hearing is optional, not

mandatory. In State ex rel. B.C.L., 82 N.J. 362, 381 (1980), the Supreme

Court stated:

             Although the disclosure decision will significantly
             affect the juvenile's welfare, a full hearing with oral
             testimony will not always be necessary. If the court
             believes that a determination can be fairly made solely
             on the basis of the moving papers and case record, a
             hearing is not required. If the court decides to hold a
             hearing, it should be a summary proceeding limited in
             scope to the nature of the questions involved. The
             court has discretion to hear oral testimony, to restrict
             the hearing to legal argument or to deny one
             altogether.

             [Ibid. (emphasis added) (footnote omitted).]

Here, the parties were already afforded a fair opportunity after the filing of the

Law Guardian's motion to present oral argument in favor of and opposition to

disclosure. The court made clear to counsel that it planned to review the

records in camera for relevancy, and would order their disclosure only if such

relevancy were apparent. No abuse of discretion occurred by the court in

declining a "second hearing."



                                                                         A-5252-16T3
                                       23
      That said, we do agree with the father's third point that the trial court

erred in not issuing a statement of reasons after it concluded from the in

camera examination the records should be disclosed in their entirety for use in

this litigation. The Court in B.C.L. expressly mandated that such reasons be

provided by the court, regardless of whether a hearing was held. Id. at 381-82

("Regardless of whether a hearing is held, however, the . . . [c]ourt must state

its reasons for disclosure or nondisclosure on the record.").       Moreover, a

statement of reasons is vital to enable this court's meaningful appellate review.

See R. 1:7-4.

      We reject the Division's argument that a remand for a statement of

reasons is now unnecessary because the relevancy of the juvenile records to

this case is self-evident. Although the records supplied to us in the appellate

appendix do contain various components (such as psychological reports) that

would appear to be germane to visitation and parenting time issues, other items

are less obviously relevant (such as portions of the father's school records),

and the disclosure may have been overbroad. We therefore order a remand to

allow the trial court to express its reasons for deciding to disclose the various

categories of documents within the records.       A document-by-document or

page-by-page explanation is not required, insofar as the documents may




                                                                         A-5252-16T3
                                       24
reasonably be clustered into groups. The trial court shall have the discretion to

modify its original determination if it sees fit to do so.

      Lastly, we note that the protective order issued in this case may benefit

from modest clarification. At oral argument on the appeal, all parties agreed

that in order for the disclosed juvenile records to be used outside of this

litigation, an appropriate motion must be filed with the trial court on notice to

the father. In addition, the protective order lacks any provision calling for the

destruction or return of the confidential juvenile records at the end of the Title

30 case.   On remand, we request the trial court to consider revising the order

accordingly.

      If, following the trial court's issuance of a statement of reasons and any

revisions to the protective order, a party seeks renewed appellate review, a new

appeal may be filed in due course. We do not address here whether such a

second appeal would be viable or moot. For the present, we have issued this

opinion in the hope that it may provide Family Court judges and practitioners

with guidance in dealing with such disclosure requests going forward.

      Affirmed in part and remanded in part. We do not retain jurisdiction.




                                                                         A-5252-16T3
                                         25